DETAILED ACTION
Claims 1, 5, 7, 9-10, 12, 14-15 and 17-18 are currently presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/4/2022 has been entered.
 

Response to Arguments
Following Applicants arguments and amendments, and in light of the 2019 Patent Eligibility guidance, the 101 rejection of the Claims is Maintained.
Applicant’s Argument: Applicant’s arguments directed the 101 rejection are based on newly amended subject matter.
Examiner’s Response: All arguments are addressed in the 101 rejection of the claims below.
Therefore, the 101 rejection of the claims is Maintained.
Following Applicants arguments and amendments, the 103 rejection of the claims is Maintained.
Applicant’s Argument: Applicant’s arguments directed the 103 rejection are based on newly amended subject matter.
Examiner’s Response: All arguments are addressed in the 103 rejection of the claims below.
Therefore, the 103 rejection of the claims is Maintained.

Claim Objections
Claim 1 is objected to because of the following informalities: the claim recites “a spreading layer”, in line 19, which is improper because there is a previous recitation of “at least one spreading layer”.  Suggested correction is for the limitation to read “a spreading layer of the at least one spreading layer”, to properly refer back to the first recitation. Appropriate correction is required.
Examiner’s Note: For the purposes of examination “a spreading layer” will be interpreted as “a spreading layer of the at least one spreading layer” that is present in the preceding limitation.

Claim 7 is objected to because of the following informalities: the claim recites “a virtual powder model”, in line 1, which is improper because there is a previous recitation of “a virtual powder model”.  Suggested correction is for the limitation to read “the virtual powder model”, to properly refer back to the first recitation. Appropriate correction is required.
Examiner’s Note: For the purposes of examination “a virtual powder model” will be interpreted as “the virtual powder model” that is present in the preceding claim.

Claim 9 is objected to because of the following informalities: “of one damped…” is grammatically incorrect. Suggested correction is for the limitation to read “at least one of a damped” Appropriate correction is required.

Claim 10 is objected to because of the following informalities: the claim recites “a spreader”, in lines 3 and 4, which is improper because there is a previous recitation of “a spreader”.  Suggested correction is for the limitation to read “the spreader”, to properly refer back to the first recitation. Appropriate correction is required.
Examiner’s Note: For the purposes of examination “a spreader” will be interpreted as “the spreader” that is present in the preceding claim.

Claim 14 is objected to because of the following informalities: It is dependent on a canceled claim. Suggested correction is for the limitation to be dependent on Claim 1. Appropriate correction is required.
Examiner’s Note: For the purposes of examination Claim 14 will be interpreted as being dependent on claim 1.

Claim 15 is objected to because of the following informalities: the claim recites “a spreading layer”, in line 20, which is improper because there is a previous recitation of “at least one spreading layer”.  Suggested correction is for the limitation to read “a spreading layer of the at least one spreading layer”, to properly refer back to the first recitation. Appropriate correction is required.
Examiner’s Note: For the purposes of examination “a spreading layer” will be interpreted as “a spreading layer of the at least one spreading layer” that is present in the preceding limitation.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 5, 7, 9-10, 12, 14-15 and 17-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, are recited at a high level of generality, do not add meaningful limits to practicing the abstract idea.
Step 1: Claims 1, 5, 7, 9-10, 12 and 14 are directed to a method, which is a process, which is a statutory category of invention. Claim 15 and 17-18 are directed to a three dimensional printer which is a machine, which is a statutory category of invention. Therefore claims 1, 5, 7, 9-10, 12, 14-15 and 17-18 are directed to patent eligible categories of invention.
Step 2A, Prong 1: Claims 1 and 15 are directed to the abstract idea of determining values for a modeled process map, constituting an abstract idea based on Mental Processes including concepts performed in the human mind including an observation, evaluation, judgment, opinion, or with the aid of pencil and paper, alternatively as a Mathematical Concept including mathematical formulas or equations as well as calculations. The limitation, “determining, …, a plurality of properties of an actual powder, wherein the plurality of properties comprise an angle of repose of the actual powder and a flow energy for the actual powder;” as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes including concepts performed in the human mind including an observation, evaluation, judgment, opinion, or with the aid of pencil and paper, alternatively covers mathematical concept including mathematical formulas or equations as well as calculations. Additionally, the limitation “generating, … and the plurality of properties, a virtual powder model which mimics the actual powder;” as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes including concepts performed in the human mind including an observation, evaluation, judgment, opinion, or with the aid of pencil and paper, alternatively covers mathematical concept including mathematical formulas or equations as well as calculations. Additionally, the limitation “simulating iteratively using …  and the virtual powder model, a plurality of spreading layer properties of the actual powder, wherein the plurality of spreading layer properties describe at least one spreading layer of the actual powder as produced by a spreader in a spreading process of a three dimensional printer; an” as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes including concepts performed in the human mind including an observation, evaluation, judgment, opinion, or with the aid of pencil and paper, alternatively covers mathematical concept including mathematical formulas or equations as well as calculations. Additionally, the limitation “generating, …, a spreading process map of the actual powder,” as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes including concepts performed in the human mind including an observation, evaluation, judgment, opinion, or with the aid of pencil and paper, alternatively covers mathematical concept including mathematical formulas or equations as well as calculations.
Dependent claims 5, 7, 9-10, 12, 14 and 17-18 further narrow the abstract idea, identified in the independent claims.
Step 2A, Prong 2: The judicial exception is not integrated into a practical application. In particular, claims 1 and 15 recite the additional elements of “a rheometer”, “a graphical processing unit (GPU)”, “a neural network”, and additionally in claim 12, “a real three dimensional printer”, in claim 15, “a three-dimensional printer”, in claim 17, “a sample platform”, in claim 18, “a spreading test coupon” however these additional elements merely link the use of the judicial exception to a particular technology or field of use. (MPEP 2106.05(h)) The claims merely detail the process to find parameters for a three dimensional printing process. Also, the limitation “generating, using the GPU and a neural network, a spreading process map of the actual powder,” merely uses a computer as a tool to perform the abstract idea. (MPEP 2106.05(f)) And, because the limitation merely uses a computer as a tool, it is not indicative of integration into a practical application. The limitations “wherein the neural network comprises an input layer, one or more hidden layers, and an output layer, wherein the input layer obtains the plurality of spreading layer properties comprising spreader rotation speed and spreader translation speed, and wherein the spreading process map is based on a roughness of a spreading layer and a diameter of spherical particles of the actual powder that are generated by the output layer of the neural network”, merely link the use of the judicial exception to a particular technology or field of use. (MPEP 2106.05(h)) The claims merely detail a basic neural network with inputs and outputs without describing how each layer performs calculations or uses the data to arrive at a result. There is no particular machine on which the judicial exception is being applied. Additionally, the currently claimed invention does not contain any improvements to the field.
Dependent claims 5, 7, 9-10 and 14 further narrow the abstract idea, identified in the independent claims, and do not introduce further additional elements for consideration. Therefore, these dependent claims are not sufficient to prove integration into a practical application.
Step 2B: Claims 1 and 15 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. In particular, claims 1 and 15 recite the additional elements of “a rheometer”, “a graphical processing unit (GPU)”, “a neural network”, and additionally in claim 12, “a real three dimensional printer”, and in claim 15, “a three-dimensional printer”, in claim 17, “a sample platform”, in claim 18, “a spreading test coupon” however these additional elements merely link the use of the judicial exception to a particular technology or field of use, which is not sufficient to amount to significantly more. (MPEP 2106.05(h)) The claims merely detail the process to find parameters for a three dimensional printing process. Also, the limitation “generating, using the GPU and a neural network, a spreading process map of the actual powder,” merely uses a computer as a tool to perform the abstract idea. (MPEP 2106.05(f)) And, because the limitation merely uses a computer as a tool, it is not sufficient to amount to significantly more than the judicial exception. The limitations “wherein the neural network comprises an input layer, one or more hidden layers, and an output layer, wherein the input layer obtains the plurality of spreading layer properties comprising spreader rotation speed and spreader translation speed, and wherein the spreading process map is based on a roughness of a spreading layer and a diameter of spherical particles of the actual powder that are generated by the output layer of the neural network”, merely link the use of the judicial exception to a particular technology or field of use. (MPEP 2106.05(h)) The use of this language is not anything significantly more than the abstract idea, specifically because it is generally linking the use of the judicial exception to a particular field of use. The claims merely detail a basic neural network with inputs and outputs without describing how each layer performs calculations or uses the data to arrive at a result. Therefore, the claim as a whole does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, when considered alone or in combination, do not amount to significantly more than the judicial exception. There is no particular machine on which the judicial exception is being applied. As stated in Section I.B. of the December 16, 2014 101 Examination Guidelines, “[t]o be patent-eligible, a claim that is directed to a judicial exception must include additional features to ensure that the claim describes a process or product that applies the exception in a meaningful way, such that it is more than a drafting effort designed to monopolize the exception.”
The dependent claims include the same abstract ideas recited in the independent claims, and merely incorporate additional details that narrow the abstract ideas and fail to add significantly more to the claims.
Dependent claim 5 is directed to further limiting the angle of repose and flow energy parameters, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental process” or alternatively “Mathematical concepts.”
Dependent claim 7 is directed to further limiting the modeling of the powder behavior, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental process” or alternatively “Mathematical concepts.”
Dependent claim 9 is directed to further limiting the virtual powder model, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental process” or alternatively “Mathematical concepts.”
Dependent claim 10 is directed to further defining the parameters used, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental process” or alternatively “Mathematical concepts.”
Dependent claim 14 is directed to further limiting the process map of the simulation, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental process” or alternatively “Mathematical concepts.”
Accordingly, claims 1, 5, 7, 9-10, 12, 14-15 and 17-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without anything significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 9-10, 12, 14-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nelaturi et al. USPPN 2015/0269290 (hereinafter Nelaturi), in view of Mehr et al. USPPN 2018/0341248 (hereinafter Mehr), in view of Haeri et al. “Discrete element simulation and experimental study of powder spreading process in additive manufacturing” (hereinafter Haeri), and in view of Dougherty “Synthesizing in situ Friction and Wear with ex situ Surface Metrology to Provide Post-mortem Tribological Analysis: Experiments and Modeling”.
Regarding claim 1, Nelaturi teaches generating, using … the plurality of properties, a virtual powder model which mimics the actual powder;([0002], [0009], [0052], The material parameters (powder) of the actual material used are used in the simulation process)
simulating iteratively using … and the virtual powder model, a plurality of spreading layer properties of the actual powder, wherein the plurality of spreading layer properties describe at least one spreading layer of the actual powder as produced by a spreader in a spreading process of a three dimensional printer; and (Figure 2, 9A and 9B, [0052], [0067], [0068], [0075], [0086], [0089], The 3D model is printed layer by layer as produced by the material spreading process of the three dimensional printer)
generating, …, a spreading process map of the actual powder, (Figure 2, [0075], [0076], a printability map with the actual tool path is generated)
wherein the spreading process map is based on a roughness of a spreading layer ([0075], [0093], the roughness in the surface is accounted for based on the 3D printer)
Nelaturi does not explicitly teach a graphical processing unit (GPU), a neural network wherein the neural network comprises an input layer, one or more hidden layers, and an output layer, wherein the input layer obtains the plurality of spreading layer properties wherein the spreading process map … generated by the output layer of the neural network.
Mehr teaches a graphical processing unit (GPU) ([0165], a GPU is employed to implement the machine learning algorithms, automated object defect classification methods, and additive manufacturing process control methods)
Examiner’s Note: Mehr is cited for all instances of a GPU
	a neural network (Figure 10, [0003], [0019], [0027], [0087], [0155], a neural network is used in the additive manufacturing process)
	wherein the neural network comprises an input layer, one or more hidden layers, and an output layer, (Figure 10, [0003], [0005], the neural network has an input layer, a hidden layer and an output layer)
wherein the input layer obtains the plurality of spreading layer properties (Figure 10, [0075], [0178], the input layer takes in all of the information required to produce the fabrication process state including the properties of the printed layer)
wherein the spreading process map … generated by the output layer of the neural network. (Figure 10, [0149], [0178], [0180], the control parameters of the system are mapped by the neural network to output the desired fabrication outcome)
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the teachings of Mehr with Nelaturi as the references deal with additive manufacturing, in order to implement a method that uses a GPU and a neural network in the simulation process. Mehr would modify Nelaturi by using including the neural network in the simulation process run by the GPU. The benefit of doing so is the system provides adaptive control of the deposition process to provide for rapid optimization and adjustment of the process control parameters used in response to changes in process or environmental parameters as well as improved process yield, process throughput, and quality of the part. (Mehr [0140])
The combination of Nelaturi and Mehr does not explicitly teach an angle of repose of the actual powder; the plurality of spreading layer properties comprising spreader rotation speed and spreader translation speed; a diameter of spherical particles of the actual powder
Haeri teaches an angle of repose of the actual powder (Page 48, Section 3.2, During the spreading process the height of the powder heap accumulated in front of the spreader may reach to half its diameter/height or slightly more. The value is chosen such that the height of the front particle remains bounded to 1/2Droller). 
Examiner's Note: The angle of repose is the steepest angle of descent or dip relative to the horizontal plane to which a material can be piled without slumping, i.e. the bounded height.
	the plurality of spreading layer properties comprising spreader rotation speed and spreader translation speed (Page 48, Section 3.2, translation and rotational speeds are in the spreading process)
a diameter of spherical particles of the actual powder (Table 1, Page 48 Section 3.1, a sphere diameter is used)
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the teachings of Haeri with Nelaturi and Mehr as the references deal with additive manufacturing, in order to implement a method that uses additional powder and spreader properties as well as a damped Hookean spring and frictional slider in the simulation process. Haeri would modify Nelaturi and Mehr by using additional powder and spreader properties as well as a damped Hookean spring and frictional slider in the simulation process. The benefit of doing so is the appropriate powder parameters as well as spreader parameters can be chosen to increase the quality of the part and powder bed. (Haeri Section 5 Pages 52 and 53)
The combination of Nelaturi, Mehr and Haeri do not explicitly teach determining, using a rheometer, a plurality of properties of an actual powder, wherein the plurality of properties comprise … a flow energy for the actual powder;
Dougherty teaches determining, using a rheometer, a plurality of properties of an actual powder, wherein the plurality of properties comprise … a flow energy for the actual powder; (Figurea 4, 49 and 50 Page 16 First and Second Paragraph, Page 91 Section 6.1, Page 94 Section 6.2.3, Page 99 Section 6.3.3., a rheometer is used to find multiple properties of the powder including a flow energy of the powder)
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the teachings of Dougherty with Nelaturi, Mehr and Haeri as the references deal with additive manufacturing, in order to implement a method that uses a rheometer to measure the flow energy of the powder. Dougherty would modify Nelaturi, Mehr and Haeri by using the rheometer to measure the flow energy of the powder. The benefit of doing so is the compressed state inside the rheometer is best representative of the entrainment zone underneath the spreading mechanism experienced while printing, so the resistance to flow under compressive flow can be accurately measured. (Dougherty Page 99 Section 6.3.3)

Regarding claim 5, the combination of Nelaturi, Mehr, Haeri and Dougherty teach the limitations of claim 1. The combination of Nelaturi and Mehr does not explicitly teach wherein the angle of repose and the flow energy are functions of force and torque.
Haeri teaches wherein the angle of repose … are functions of force and torque. (Pages 46-48 Section 3.1, Page 48 Section 3.2, a total force and torque around the CoM of each non-spherical particle is calculated, which is used to ensure no force is exerted on the particles while spreading)
The combination of Nelaturi, Mehr and Haeri does not explicitly teach wherein … the flow energy are functions of force and torque. 
Dougherty teaches wherein … the flow energy are functions of force and torque. (Page 94 Section 6.2.3, The flow energy is a function of force and torque)

Regarding claim 9, the combination of Nelaturi, Mehr, Haeri and Dougherty teach the limitations of claim 1. The combination of Nelaturi and Mehr does not explicitly teach wherein the virtual powder model comprises of one damped Hookean spring and a frictional slider.
Haeri teaches wherein the virtual powder model comprises of one damped Hookean spring and a frictional slider. (Pages 46-48 Section 3.1, a Hookean spring and frictional slider are applied to the powder model)

Regarding claim 10, the combination of Nelaturi, Mehr, Haeri and Dougherty teach the limitations of claim 1. Nelaturi teaches further comprising performing simulations in which one or more of the following parameters differs: a geometry or shape of a spreader, a tangential speed of a spreader, a rotational velocity of a spreader, a spread layer height and a roughness of a substrate surface. ([0093], roughness is sometimes injected into the object printed, also that roughness is varied based on process type and resolution)
Examiner’s note: See also Haeri figures 2 and 3 where the geometry of the spreader is changed from circular to rectangular.

Regarding claim 12, the combination of Nelaturi, Mehr, Haeri and Dougherty teach the limitations of claim 1. Nelaturi teaches further comprising experimentally validating virtual spreading using miniaturized single layer spreading setup serving as a retrofit to a real three dimensional printer. (Figure 2, [0050], [0053], [0103], an optimization process slices and simulates each layer to generate a correct 3D printed map that is fed to a 3D printer for printing)

Regarding claim 14, the combination of Nelaturi, Mehr, Haeri and Dougherty teach the limitations of claim 1. Nelaturi teaches further comprising delivering the spreading process map to the 3D printer.(Figure 2, [0050], [0053], [0103], an optimization process slices and simulates each layer to generate a correct 3D printed map that is fed to a 3D printer for printing)

In regards to claim 15, it is the system embodiment of claim 1 with similar limitations to claim 1, and is such rejected using the same reasoning found in claim 1. 

Regarding claim 17, the combination of Nelaturi, Mehr, Haeri and Dougherty teach the limitations of claim 15. Nelaturi teaches further comprising a sample spreading set-up, wherein the sample spreading set-up comprises a sample platform. ([0098], a build platform is used for each layer of the printing process)

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nelaturi, in view of Mehr, in view of Haeri, in view of Dougherty, and in further view of Bharadwaj et al. “Discrete element simulation study of a Freeman powder rheometer” (hereinafter Bharadwaj).

Regarding claim 7, the combination of Nelaturi, Mehr, Haeri and Dougherty teach the limitations of claim 1. The combination of Nelaturi, Mehr, Haeri and Dougherty does not explicitly teach wherein generating a virtual powder model comprises modeling the behavior of the virtual powder in a virtual rheometer.
Bharadwaj teaches wherein generating a virtual powder model comprises modeling the behavior of the virtual powder in a virtual rheometer. (Page 5748 Section 2.3, A discrete element numerical simulation model of the Freeman FT4 rheometer was setup to model the virtual powder)
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the teachings of Bharadwaj with Nelaturi, Mehr, Haeri and Dougherty as the references deal with additive manufacturing, in order to implement a virtual rheometer. Bharadwaj would modify Nelaturi, Mehr, Haeri and Dougherty by using the virtual rheometer to measure the characteristics of the powder. The benefit of doing so is the virtual rheometer provides further understanding of the link between particle properties and bulk powder behavior in a powder rheometer. Additionally operation of the Freeman powder rheometer allows insight into how the measured force and torque values are affected by key particle properties. (Bharadwaj Page 57)

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Nelaturi, in view of Mehr, in view of Haeri, in view of Dougherty, and in further view of Triantaphyllou et al. “Surface texture measurement for additive manufacturing” (hereinafter Triantaphyllou).

Regarding claim 18, the combination of Nelaturi, Mehr, Haeri and Dougherty teach the limitations of claim 17. The combination of Nelaturi, Mehr, Haeri and Dougherty does not explicitly teach wherein a spreading test coupon configured to receive a single layer of powder is disposed on the sample platform.
Triantaphyllou teaches wherein a spreading test coupon configured to receive a single layer of powder is disposed on the sample platform (Abstract, Figures 1, 5 and 6, Pages 2-4 Method, test coupons are printed on the sample platform layer by layer)
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the teachings of Triantaphyllou with Nelaturi, Mehr, Haeri and Dougherty as the references deal with additive manufacturing, in order to implement a sample coupon on the printing platform. Triantaphyllou would modify Nelaturi, Mehr, Haeri and Dougherty by printing a coupon on the printing platform. The benefit of doing so is a printed coupon provides a destructive method of testing alongside non-destructive methods to provide supplementary data on the features of a surface that is being characterized. (Triantaphyllou Page 8 Conclusions)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhou et al. “An experimental and numerical study of the angle of repose of coarse spheres”: Also teaches finding the angle of repose as well as the associated force and coefficient of friction for the particles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COCCHI whose telephone number is (469)295-9079. The examiner can normally be reached 7:15 am - 5:15 pm CT Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL EDWARD COCCHI/Examiner, Art Unit 2147